Fill in this information to identify your case:

 

United States Bankruptcy Court for the: i | . SI Fl Sock f M
District of a
Case number irs Chapter you are filing under: MAY 2 2 2015
Chapter 7
an United States Bankruptcy Court
CO) chapter 13 Albuquerque, New Mbai6beck if this is an

amended filing

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy 12417

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor f and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people ara filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

identify Yourself

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

t. Your full name

White the name that is on your = orminic nia

government-issued picture —

identification (for example, Cirstinemey First name

your driver's license or Anastacio

passport). Middie name Middle name

Bring your picture Romero

identification to your meeting = Last name Last name

with the trustee.

Suffix (Sr, Jr., It, Il)

Suffix (Sr, Jr., fi, Wily

 

 

 

 

 

 

2. All other names you nia
have used in the last 8 First name First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security -m-_3 7 0 6. WX =
number or federal OR OR
Individual Taxpayer
identification number 9xx - ow = 9x - owe
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 1 of 64
Debtor 1

 

Dominic Anastacio Romero
First Narme: Miidie Narn Lact Name
About Debtor 1:

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

M1 | have not used any business names or EINs.

Case number (# known,

About Debtor 2 (Spouse Cnly in a Joint Case):

C2 | have not used any business names or EINs.

 

Business name

Business name

 

Business name

10200 2nd St. NW
Number Street

Business name

Hf Debtor 2 lives at a different address:

Number Street

 

 

 

Apt 114

Albuquerque NM 87107

City State ZIP Code City State ZIP Code
Berilillo

County County

If your mailing address is different from the one
above, fill it in bere. Note that the court will send
any notices to you at this mailing address.

If Debtor 2's mailing address is different fram
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

Number Street

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
Check one: Check one:

Wi Over the last 180 days before filing this petition,
( have lived in this district longer than in any
other district.

C1 | have another reason. Explain.
(See 28 U.S.C, § 1408.)

 

 

 

 

©) Over the last 180 days before fling this petition,
1 have lived in this district longer than in any
ather district.

Q Ihave another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 2 of 64
Debtor 1 Dominic Anastacio Romero Case number (rincen)
Fired Marna Middle Name Last Name

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342/b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

are choosing to file @ Chapter 7

under
QO) Chapter 11
QO) Chapter 12
Qi Chapter 13

8. How you will pay the fee (2 | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. {f your attorney is
submitting your payment on your behaif, your attorney may pay with a credit card or check
with a pre-printed address.

C0 i need to pay the fee in instaliments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in instalments (Official Form 103A).

(2 | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

9. Have you filed for YI No
bankruptcy within the
last 8 years? O] Yes. District When Case number
MM/ ODI YYYY
District When Case number
MM/ DOLYYYY
District When Case number
MM/ DO /YYYY
1o. Are any bankruptcy W No
cases pending or being
filed by a spouse who is Q Yes. Debtor Relationship to you
not filing this case with Disbict When Case number, it known.
you, or by a business MM/DD FY¥YYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DDIYYYY
11. Do you rent your CINo, Go to line 12.
residence? (2 Yes. Has your landlord obtained an eviction judgment against you?
W No. Go to line 12.
QO Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.
Official Form 101 Voluntary Petition for (ndividuals Filing for Bankruptcy page 3

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 3 of 64
Debtor 1 Dominic Anastacio Romero

— Case number (f known.
Fins Name Mickie Marne: Cost Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are youa sole proprietor {4 No. Go to Part 4.
of any full- or part-time
business? Cl Yes. Name and location of business

A sole proprietorship is a
ee an Name of business, if any
separate legal entity such as

a corporation, partnership, or Number Street

 

 

If you have more than one
sole proprielorship, use a

 

 

separate sheet and attach it
to this petition. City Sun EIcoae

Cheek the appropriate bax to describe your business:

C2 Health Care Business (as defined in 11 U.S.C. § 101(27A))

CO Single Asset Real Estate (as defined in 11 U.S.C. § 101{51B})

C1 Stockbroker (as defined in 11 U.S.C. § 101(53A))

€3 Commodity Broker (as defined in 11 U.S.C. § 101(6))

OI None of the above

13. Are you filing under ff you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadiines. tf you indicate that you are a smail business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1){B).
debtor? wg
No. ft fii nder Chapter 11.

For a definition of small 0. Jam not filing under Chapte
business debtor, see C1 No. Iam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
47U,S.C. § 101(51D). the Bankruptcy Code.

Q] Yes. | am filing under Chapter 11 and ] am a small business debtor according to the definition in the
Bankruptcy Code.

| part : | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhave any No
roperty that poses or is
Leia to ae athreat ©) Yes. Whaltis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or fivestock
that must be fed, or a building

 

 

 

that needs urgent repairs?
Where is the property?
Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for ladividuals Filing for Bankruptcy page 4

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 4 of 64
Debtor 1 Dominic Anastacio Romero Case number ut inowr,
First Name Mickdie Manne

Last Nema

| Part 5: | Explain Your Efforts to Receive a Briefing About Credit Counseling

 

18. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
tannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 4:

You must check one:

Gd I received a briefing from an approved credit
counseling agency within the 130 days before |
filed this bankruptcy patition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(J | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(2 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my raquest, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankrupicy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
stil receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(| am not required to receive a briefing about
credit counseling because of:

© incapacity. | have a mental #iness or a mental!
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

© Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

O Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Onty in a Joint Case}:

You must check one:

() t received a briefing from an approved credit
counseling agency within the 180 days before t
filed this bankruptcy petition, and | received a
certificate of complation.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

QC) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

C1 | cartify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my raquast, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheel explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankrupicy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
sill receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

0 |. am not required to receive a briefing about
credit counseling because of:

O incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Digability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried ta do so.

QO Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Fiting for Bankruptcy page 5
Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 5 of 64
 

 

Debtor 4 Dominic Anastacio Romero Case nian ben U kee
Five Name Mickie Name Last Neme
-Alaa:che Answer These Questions for Reporting Purposes

 

46. What kind of debts do
you have?

47. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

49. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

EEE sir sew

For you

Official Form 101

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

(I No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

O No. Go to line 16c.
CI Yes. Go to line 17.

16c. Stale the type of debts you owe that are not consumer debts or business debls.

 

C1 No. 1. am not filing under Chapter 7. Go to line 18.

W1 Yes. i am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid thal funds will be available to distribute to unsecured creditors?

QO) No
OQ Yes
W 1-49 2 1,000-5,000 2 25,001-50,000
QO] 50-99 1 5,001-10,000 © 50,001-100,000
C) 100-159 D2 10,001-25,000 QO) More than 100,000
{) 200-999
 $0-550,000 O) $1,000,001-$10 million (2) $500,000,001-51 billion

Ci $50,001-$100,000
C) $100,001-§500,000
(] $500,001-$1 million

i $0-$50,000

QO $50,001-$100,000
QO] $100,001-$500,000
©) $500,001-$1 milion

CI $10,000,001-$50 million
OQ) $50,000,001-$100 million
QO $100,000,001-$509 million

QO $1,000,001-$10 million

OC] $10,000,001-$50 million
(2 $50,000,001-$100 million
OC $100,000,001-$500 million

2 $1,000,000,001-$190 billion
(2 $10,000,000,001-$50 billion
CO More than $59 billion

O) $500,000,001-$1 billion

C) $1,000,600,001-$10 billion
(2 $10,000,000,001-$50 billion
C2) More than $50 billion

| have examined this petition, and i dectare under penalty of perjury that the information provided is true and

correct,

if! have chesen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no atiomey represents me and | did not pay or agree to pay someone who is not an altomey ta help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
ijh-a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
: 4

 

Signature of Debtor 1

x

 

Signature of Debtor 2

Executed on
MM / OD IYYYY

Executed on
MM / DD /YYY¥

Voluntary Petition for Individuals Filing for Bankruptcy page 6

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 6 of 64
 

Debtor 1 Dominic _Anastacio Romero Case number ¢r knows
Fired Name Middle Name Lasi Name

|, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are +, proceed under Chapter 7, 11, 12, or 13 of tite 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. 1 also certify that { have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorect.
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM + DD /YYYY
Printed name
Firm name
Number Street
City State ZiP Code
Contact phone Emad address
Bar number State
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 7 of 64
Debtor 1 Dominic _Anastacio Romero

Case number (7 moent,

 

Firs! Name Middle Nema

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101
Case 19-11204-t7

 

Cust Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

Te be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attomey, the court expects yau to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federa! Rules of
Bankruptcy Procedure, and the Jocal rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

OQ No

04 Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C1 No
td Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
W No

Yes. Name of Person
Attach Bankrupicy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an

 

 

 

 

 

x
Signature of Debtor 1 Signature of Debtor 2
Date Date
MMF DO fyYYyYY MM/ DD /Y¥YYY¥

Contact phone SOs: P33: 332 O Contact phone
Ceil phone : 3 3- Cell phone

Email address afl Email address

Voluntary Petition for individuals Filing for Bankruptcy page 8

Doc 1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 8 of 64
Fillin this information to identify your case:

cow Ott, Aaastanio Vc
1 Name Middle Navite

Debtor 2
(Spouse, if filing) Fest tame

 

United States Bankruptcy Court for the:

 

Case number QO) Check if this is an
iif mown} amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/18

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

} Part 1: | Summarize Your Assets

Your assets
Vaiue of what you own
1. Schedule A/B: Property (Official Form 106A/8} OQ)
4a. Copy line 55, Total real estate, from Schedule A/B ....scccsssccsssssccccsssssssssssssssssssnnnnnnnnneeeeeeeeeeeecensnmnnnnseereereeeunnnneasseeeetene $
; CL
1b. Copy line 62, Total personal property, from Scheditle A/B...w.... ss sisesseneceeeeeeeecenseeccneeeeeesenereranserenersssenensenneneenens 5 3) OO

 

tc. Copy line 63, Total of all property on Schediste A/B oo... tet teteteeeesessceceneseccsessecesessenaeaneoenenenenseaseenstessennanresnss

} Part 2: | Summarize Your Liabiities

$ 3S See

 

 

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) Cc)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) O
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F............0.0.ccc cece $
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule EVP oo... cette teeseneees +5 O
Your total liabilities $ OQ

 

 

 

| Part 3: | Summarize Your Income and Expenses

 

4. Schedule 1: Your income (Official Form 106!) 3 00) 5.00

Copy your combined monthly income from line 12 of Sefectube bao... ccc sesenesenenenesssssnsssesnssenssasesnssesoneneeterenresnerestereesss

5. Schedule J: Your Expenses (Official Form 106.) j EF X OO
Copy your monthly expenses from line 22c of Schrecdube Sooo... cssssscccccceccessccesssenessssssestensrtessnesnnensaneenasatsnsnassnerneeneeneensenses $ :

Official FormstQBS4H.71204-t7 SEY of Fore Apepty ons dlepilitips and Gartaencsoeateg) Iptpempations Page 9 bf984 C2
Debtor 1 Case number (tron),

Fast Name Middle Nema Last Name

RE answer These Questions for Administrative and Statistical Records

 

8. Are you filing for bankruptcy under Chapters 7, 11, or 137

Mi No. You have nothing to report on this part of the form. Check this bax and submit this form to the court with your other schedules.

OQ] Yes

7. What kind of debt do you have?

& Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CJ Your debts are not primarily consumer debts. You have nathing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Fon 1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

9, Copy the following special categories of claims from Part 4, line § of Schedule E/F.

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.)

9b. Taxes and certain other debts you owe the goverment. (Copy line 6b.)

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

9d. Student loans. (Copy line 6f.)

Se. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

&. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

99. Total. Add lines 9a through $f.

Total claim

O
0
OO
oO
O
O

+3

 

 

ds7O.CO

 

 

 

CO

 

 

Fa om ES IB EP SOS Te Ree SFG See eg B5/22/19 11:13:43 Page 10 BEA"?

 
Fill in this information to identify your case and this filing:

Debtor 1 Dominic Anastacio Romero
Fint Nene Midde Name Last Name

Debtor 2 N/A

 

(Spouse, # filing) First Name
United States Bankruptcy Court for the: District of

Case number

 

O] Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12I15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate a3 possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number {if known). Answer every question.

 

 

a Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, tand, or similar property?

M1 No. Go to Part 2.
C? Yes. Where is the property?

What is the property? Check all that apply Do not deduct secured claims or exemptions, Put

QO Single-family home the amount of any secured claims on Schedule D

N/A f :
OQ Duplex or multi-unit buikding Creditors Who Have Claims Secured by Property

Street address, if available, or other description

1.1.

 

 

 

 

UL) Condominium or cooperative Current value of the Current vatue of the
(1 Manufactured or mobile home entire property? portion you own’?
OD Lana $ $
C2 Investment property
= O Teneshare Describe the nature of your ownership
City State = ZIP Code Q on intarest {such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

Cd Debtor 4 only

= PU paeane a ann.

 

 

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 11 of 64
Debtor 4 Dominic Anastacio

Romero

 

Fini Name Waddie Name

1.3.

 

Street address, if available, or ather description

Last Neme

 

 

City State ZIP Code

 

County

2. Add the dollar vatue of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that mumbar hare. 2.0.0.0... .-eecssssscssersseecessrrescessceeessseseaensereaecaasensnsennsersees >

Exe Describe Your Vehicles

What is the property? Check all that apply.
CQ] Single-family home

C2 Duplex or multi-unit building

[2 Condominium or cooperative

Q Manufactured or mobile home

O) Land

C2 investment property

OQ) Timeshare

OC other

 

Who has an interest in the property? Check one.

(2 Debtor 1 only

C2) Debtor 2 only

C) Debtor 1 and Debtor 2 only

O) Atleast one of the debtors and another

Case number (9 known),

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

3 5
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C2 chack if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

Do you own, lease, or have legal or equitabie intarest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No

DB ves

3.1. Make: Acura
Madel: TSX
Year. 2007
Approximate mileage: 180,000.01

Other information:

if you own or have more than one, describe here:

32 Make:
Model:
Year:
Approximate mileage:

Other information:

Who has an interest in the property? Check one.

WI Debtor 1 only

OQ] Debtor 2 only

(3 Debtor 1 and Debtor 2 only

(Cl Atteast one of the debtors and another

(2 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

0 Debtor 1 only

(2 Debtor 2 only

QO) Debtor 1 and Debtor 2 only

C0 At least one of the debtors and another

(2 Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

5 3,500 ¢ 3,500

 

Do not deduct secured claims or exemptions. Put
the ammount of any secured claims on Schedule D:
Creditors Who Have Ciaims Secured by Property,

Current value of the Current vaive of the
entire property? portion you own?

Official Foases#8-11204-t7 Doc1 File¢h@bA22#190peKntered 05/22/19 11:13:43 Page 12 of Ga4ge2
 

Debtor: Dominic Anastacio Romero Case number (zt
First Name Middle Name
43, Make: Who has an interest in the property? Check one.
Model: C) Debtor 1 only
CQ Debtor 2 only
Year:

Approximate mileage:

Other information:

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

C) Debtor 1 and Debtor 2 only
CQ At teast one of the debtors and another

CO) check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Qi Debtor 1 onty

O) Debtor 2 only

(Cl Debtor 1 and Debtor 2 only

C1] At least one of the debtors and another

(Check if this is community property (see
instructions)

 

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

WZ No
OQ Yes

41. Make:
Model:
Year:

Other information:
2

|
L

Hf you own or have more than one, list here:

42. Make:
Model:
Year.

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

Who has an interest in the property? Check one.

QO] Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

0) Check if this is community proparty (see
instructions}

Who has an interest in the property? Check one.
© Debtor 1 only

C) Debtor 2 only

(] Debtor 4 and Debtor 2 only

1] At ieast one of the debtors and another

C1 Check if this is community property (see
instructions)

you have attached for Part 2. Write that number here 00.

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

Official Korasesd/8-11204-t7 Doc1 Filech@2419epdmNtered 05/22/19 11:13:43 Page 13 of Gage 3
Debtor 4 Dominic Anastacio Romero Casennnent een

Fest Name Midda Name Laat Name

 

 

[Flaws Describe Your Personal and Household Items

 

Current vatue of the

Do you own or have any legal or equitable interest in any of the following items? postion you own?

 

Oo not deduct secured claims
or exemptions.
€. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
Ono : :
(4 Yes. Deseribe......... bed, kitchenware, coffee maker, drawers and mirror 5 500.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C) No
2 Yes. Describe.......... tv and radio 5 100.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, cottectibles
kd No ;
C] Yes. Describe.......... 5
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
i No
Cl Yes. Describe.......... $
40. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
Ml No
OQ Yes. Deseribe.......... $
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessones
Qi No eat Ss
bd Yes. Describe.......... Everyday clothes 5 100
12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
fi No
CD) Yes. Describe..........! $
13, Non-farm animals
Examples: Dogs, cats, birds, horses
& No
CV Yes. Describe........... $
14.Any other personal and household items you did not already list, including any health aids you did mot list
(1) No
O Yes. Give specific
. . $
information. ...........--4
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 5
for Part 3. Write that mummboor Bere occ ee clic ceesesnsestnus sus uonscssoveuensecevese ie eee

 

 

 

Official FASBAD-11204-t7 Doc1 Fileedeé22#iSopelntered 05/22/19 11:13:43 Page 14 of @doe4
Debtor 1 Dominic Anastacio Romero Case number (hnown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fret Nama Middle Name Last Name
Ea Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
of exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, ina safe deposit box, and on hand when you file your petition
i No
OQ) ves. pia eral renin yn ew bf ms pe ees BT fge Eee ees ne eT ae pees EEE Cash: ... estes $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates af deposil; shares in credit unions, brokerage houses,
and other similar institulions. If you have multiple accounts with the same institution, list each.
il No
CF Ves sesccciccisessistes Institution name:
47.1, Checking account: 3.
17.2. Checking account: $
17.3. Savings account $
17.4. Savings account: $
17.5, Certificates of deposit: $
17.6. Olher financial account: $
17,7, Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Wi No
OD Yes #228 Institution or issuer name:
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
Wi No Name of entity: % of ownership:
Cl Yes. Give specific 0% ee 5
information about 0%
1 . he $
0% % ;

 

Official F@rASBANQ-11204-t7 Doc 1 FileetleQid AR Feopedyntered 05/22/19 11:13:43 Page 15 of Gmes
Debtor 4 Dominic Anastacia Romero Case number tana

 

 

First Name “Midde Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Nor-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4) No
(Cl Yes. Give specific Issuer name:
information about
themniscceec! $
§
$
21, Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
WM No
OC) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: §
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account. $
22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may conlinue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or athers
( No
OD Ves saricicnneciens Institution name or individual:
Electric: $
Gas: 3
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: 5
Telephone: $
Water: §
Rented fumiture: 5
Other 5
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
w No
DD Yes ooo ISSuer name and description:
$
$

 

Official FGxASBAO-11204-t7 Doc1 Filstle@QndAzlopedtyntered 05/22/19 11:13:43 Page 16 of G4e6
Debior1  - Dominic Anastacio Romero
Font Name Midde Name Leal Name

Case number Uf known)

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
W No

OC) Yes . institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in propecty (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Wi No

CO) Yes. Give specific
information about them... $

26. Patents, copyrights, trademarks, trade secrets, and cther intellectual property
Examples: Internet domain names, websites, proceeds from royaities and licensing agreements

WM wo

C1 Yes. Give specific
information about them. ... §

27. Licenses, franchises, and other general intangibles
Examples. Suilding permils, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Wi No

C3 Yes. Give specific

information about them... $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions
28. Tax refunds owed to you
W) No

D) Yes. Give specific information

Federal:
about them, including whether
you already filed the returns State:
and the tax years. ............::.::.. Local:

29. Family support
Examples: Past due or jump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wi No

QC] Yes. Give specific information.

Alimony. $
Maintenance $
Support: $
Divorce settlement: $
Property settlement $
30, Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
W No
QO) Yes. Give specific information........... ;

Official FErASGAQ-11204-t7 Doc1 Fil@gaaseasdPopelyntered 05/22/19 11:13:43 Page 17 of Gdge 7
Debtor t Dominic Anastacio Romero Cesenn ben en
First Name Midde Name Last Hamre

 

 

31, Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

WY No

C) Yes. Name the insurance company

. a Company name: Beneficiary: Surrender of refund value:
of each policy and list its value. ..

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a jiving trust, expect proceeds from a life insurance policy, or are currently entitled lo receive
property because someone has died.

(1 No

DO) Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

iW No
OC] Yes. Deseribe each claim. o.oo...

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to sat off claims

1 No
Oi Yes. Describe each claim... .........

35. Any financial assets you did not already list
W No

C3 Yes. Give specific information...

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .................... seus fesegacs sed atin ees eaatuatccm ane ea

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

a7.Do you own or have any legal or equitable interest in any business-related property?
M2 No. Go to Part 6.
QO) Yes. Go to line 38,

Current value of the
portion you own?
Do not deduct secured claims
or exemptions,
38. Accounts receivable or commissions you already earned
Wi No
C1 Yes. Deseribe.......
5
39. Office equipment, furnishings, and supplies
Examples: Business-telated computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
Wi No
CQ Yes. Describe... ,

Official FGASE8A4Q-11204-t7 Doc1 Filechdabisa2éL@opelyntered 05/22/19 11:13:43 Page 18 of G4ges
Fast Nene Midde Name Lest Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wi No

QO Yes. Describe.......

 

 

 

 

 

 

 

 

 

 

 

 

 

5
41, Inventory
Gd No
QO] Yes. Describe... 5
42. Interests in partnerships or foint ventures
W No
OC) Yes, Describe... game of entity % of ownership
he 3
Me $
% 5.
43. Customer lists, mailing lists, or other compilations
Gd No
CD Yes. Oo your fists include personally identifiable information (as defined in 11 U.S.C. § 101(41A)}?
No
QO) Yes. Describe....... ;
44. Any business-related property you did not already list
Gd No
Ci Yes. Give specific $
information .........
$
$
$.
$
3
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part §. Write that number here . dnetsnaileancaes - secscastsstussssaseas tauny-asneneeseenscenvensesteesesanscasesse SD

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Mf No. Go to Part 7.
Q Yes. Go to line 47.

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry, famm-raised fish

Gd No

OD Ves neces

$

Official FAS@s4,9-11204-t7 Docl Fileghdie2dl@opetered 05/22/19 11:13:43 Page 19 of Gge 9

 
Debtor 1 Dominic Anastacio Romero
First Nama Miide Name Lest Name

Case number i inown)

 

48. Crops—either growing or harvested

@ no

QO] Yes. Give specific
information. ............ 5

49.Farm and fishing equipment, implements, machinery, fixtures, and toc!s of trade

 

 

 

 

 

 

 

 

 

 

Wi No
i
$
$0. Farm and fishing supplies, chemicals, and feed
1 No
OD Vessisiinsceiaeticuid
$.
51, Any farm- and commercial fishing-ralated property you did not already list
Wi No
QO ves. Give specific
information. ............ $
52. Add the dotiar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number f@re oo... ooo Sil i cedhilamub ceuteeeats >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53, Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
MW No
O) Yes. Give specific
informaiion....,
54.Add the dollar value of all of your entries from Pact 7. Write that number here oo $
List the Totals of Each Part of this Form
55. Part 1: Total real estate, fine 2. scsssansaseaniinsvevensnuneenqmantenunvanvanisetsivineiiiutisiiuieiusisiisussiunusicesasiessanesesneecee DP 0
56.Part 2: Total vehicles, line 5 $
57. Part 3: Total personal and household items, line 15 $.
58. Part 4: Total financial assets, lina 36 $ 0
s9.Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $
61.Part 7: Total other property not fisted, line 54 +5 0

62. Total personal property. Add lines 56 through 61. ................. § : Qh S 00 Copy personal property total > +5 3, St I oP

 

63. Total of all property on Schedule AIB. Add line 55 + lime G2... cece cece cc tet ee eseccaceenens peeeresssatnnanenmenensees 3

 

 

 

 

Official FGASGHAD-11204-t7 Doc1 Fils@bObs22/19opetyntered 05/22/19 11:13:43 Page 20 of Gage 10
Fill in this information to identify your case:

en Domai Anastacio
rst

 

Name Middle Name

Debtor 2
{Spousa, i filing) First Name Miidie Name

 

United States Bankruptcy Court for the: District of New Mexico

 

Case number O] Check if this is an
(IC fencer} amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

8e as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 108A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the proparty being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-cxempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

+. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

0 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b}(3)
OQ] You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and Kne on = Current value of the += Amount of the exemption you claim Specific taws that allow exemption

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exempiion.
Schedule A/B
Brief
description: $ Os
Line from CQ} 100% of fair market value, up to
Schedule A/B: any applicable statutory fimit
Brief
description: $ Os
Line from OC 100% of fair market value, up to
Schedule A/B: —___ any applicable statutory fimit
Brief
description: 5 Os
Line from (2) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
OQ No
©) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
GQ No
Q) Yes

Official aaS@BEtO-11204-t7 Doc 1  BilteduBS/2Ré Peoperiy vee rtinOS Osh 11:13:43 Page 21 of Gape 1 of __
 

 

 

Debtor 1 Dominic Anastacio Romero Case number griacunt
Feat Nee Micdde Rinne (met Miers
hese Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption

on Schedule A/B that lists this property

portion you own

 

 

 

 

 

 

 

 

 

 

 

 

Copy the value from Check only one bax for each exemption
Schedule A/B
Brief
description: § Os
Line from Ct 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Lina from C2 100% of fair market value, up to
Schedule AB: —--— any applicable statutory limit
Brief
description: 5. Os
Line from O 100% of fair market value, up to
Schedule A/2:. ——— any applicable statutory limit
Brief
description: § Os
Line from £1] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: 5 Os
Line from (2 100% of fair market value, up to
Schedule AB: —-——- any applicable statutory limit
Brief
description: $ Os
Line from C2 100% of fair market value, up to
Schedule A/B: any applicable statutory imit
Brief
description: § Os
Line from C3 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: 5 Os
Line from (2 100% of fair market value, up to
Schedule AB: ——~- any applicable statutory limit
Brief
description: $ Os
Line from C2) 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Brief
description: $ Os
Line from C2) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from Q 100% of fair market value, up to
Schedule AB: —— any applicable statutory limit
Brief
description: 5 Os
Line from O21 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

Official Foasest9-11204-t7 Doc 1 srikedsGbMOri@eryHmictdd Baan 9 11:13:43 Page 22 ete6d_of_

 

 

 

 

 

 

 

 

 

 

 

 
Fill in this information to identify your case:

 

 

 

Debtor1 Dominic Anastacio Romero
First Name Middle Hame Last Heme
Debtor2 NIA
(Spouse, it filing) First Name Midde Name Cast Name
United States Bankruptcy Court forthe: ___———_—District of WR MexCO
Case number rain:
{i known (3 Check if this is an

 

 

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 1245

Be as complete and accurate as possibile. If two married people are filing together, both are equally responsible for supplying correct
information. !f more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
GE No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below.

List All Secured Claims
Column A Column 8 Column C

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amountofclaim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part2. 1, net deduct the that supports this portion

 

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim Ifany
[24] NIA Describe the property that secures the claim: 5. $. $
Creditors Name
Number Streat
As of the date you file, the claim is: Check ali that apply.
oO Contingent
QO) Unliquidated
City Stats ZIP Code oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Ol Debtor 1 only Q) Anegreement you made {such as mortgage or secured
(0) Debtor 2 onty car loan}

1 Debtor 1 and Debtor 2 only
(1 At least one of the debtors and another

O) Check if this claim relates toa
community debt
Date debt was incurred _

 

Creditor’s Name

 

Number Street

 

 

City Siste ZIP Code

Who owes the debt? Check one

C1 Debtor 1 only

C Debtor 2 only

(2 Debtor 1 and Debtor 2 only

( Atteast one of the debtors and another

QO) Check if this claim relates to a
community debt
Date debt was incurred

C) Statutory lien (such as tax lien, mechanic's lien)
(Judgment lien from a lawsuit
£1 other (including a right to offset)

Last 4 digits of account number
Describe the property that secures the claim: 5, 3.

As of the date you file, the claim is: Check afl that apply.

oO Contingent

0 unliquidated

C1] Disputed

Nature of lien. Check all that apply,

O An agreement you made (such as morigage or secured
car loan)

O21 Statutory lien {such as tax Jien, mechanic's lien)

O) Judgment lien from a tawsuit

C1 other {including a right to offset)

Last 4 digits of account number __

 

Add the dollar value of your entries in Column A on this page. Write that number here:

ofmcial FGVAGG9-11204-17 RARibe v: CHAR WEAR catecand eldQ 11:13:43 Page 23 abSror_
 

 

 

 

 

 

 

oJ

 

 

 

 

 

CI

 

 

 

 

 

 

 

 

 

 

an Dominic Anastacio Romero Case number irtnown)
First Nama Midde Name Lest Narne
Additional Page Column A Column B Column C
After listing any entries on this page, number them beginning with 2.3, followed aoe ioe Sete ive Sense a
forth.
by 2.4, and so value of collateral. claim itany
Describe the property that secures the claim: $ $ 5,
Creditors Name
Number Streat
As of the date you file, the claim is: Check ail that apply.
OQ Contingent
City Slate ZIP Coda OQ uUntiquidated
Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply
D) Debtor 1 onty DO Anagreement you made (such as mortgage or secured
QO) Debtor 2 onty car foan)
CO debtor 1 and Debtor 2 only C2 Statutory fen (such as tax lien, mechanic's lien)
(2 Atleast one of the debtors and another Q) Judgment lien from a tawsuit
C1 Other (including a right to offset}
QO] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber Ls
Describe the property that secures the claim: 5. 3. 5
Creditors Name
Number Street
As of the date you file, the claim is: Check aff that apply.
DO Contingent
_ __ QO) untiquidated
City Stata ZIP Code © disputed
Who owes the debt? Check one. Nature of lien. Check ail that appty.
C1 Debtor 1 only C) An agreement you made (such as mortgage or secured
1 Debtor 2 onty car loan)
{3 Debtor 1 and Debtor 2 enty DD Statutory lien (such as tax Ilen, mechanic's lien)
C2 Atleast one of the debtors and another 0 Judgment lien from a tawsuit
O Check if this claim relates to a C1 Other (inctuding a right to offset)
community debt
Date debt wes incurred Last 4 digits of account number 6
Describe the property that secures the claim: § 5. 5
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply
Contingent
thy Sinia ZIP Code OD Unliquidated
 Cisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C2 Debtor t onty  Anagreement you made (such as mortgage or secured
CO) Debtor 2 onty car loan}
C2 Debtor 1 and Debtor 2 only C2 Statutory lien (such as tax tien, mechanic's lien)
(2 Atleast one of the debtors and another (Judgment lien from a lawsuit
2 Other (including a right to offset)
) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number__— §_
Add the dollar value of your entries in Column A on this page. Write that number here:
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here:
Official Form 106D Additional Page of Schedule 0: Creditors Who Have Claims Secured by Property page soso

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 24 of 64
Roo Dominic Anastacio Romero
Fir Meme Niicle Narve Last Name

io List Others to Be Notified for a Debt That You Already Listed

Case number (1 incr)

 

Use this page only if you have others te be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Simiarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to
be notified for any debts in Part 1, do net fill out or submit this page.

[| On which line in Part 1 did you enter the creditor?

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

[ On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Gode

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

Official Fea G6G0L9-11204-t7 PleGolscnbiladbQhdaiatd Ano Mars elithls Qaured bPPlobete:43 Page 25 af64 of__

Last 4 digits of account number
Fill in this information to identify your case:

 

 

 

 

 

 

Debtor 4 Dominic Anastacio
First Name Middle Name

Debtor 2

(Spouse, ff filing} Firest Name MikSe Name

United States Bankruptcy Court for the: District of

cose (3 Check if this is an

oe amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creoftors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill It out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number {if known}.

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

C1 No. Go to Part 2.
C) ves.

2. Listall of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each diaim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpricrity
amount amount
2.1
Last 4 digits of accountnumber = S. 5, §
Priority Creditors Name
When was the debt incurred?
Number Steet
As of the date you file, the claim is: Check all that apply
Thy —Stste ZIP Code 2 Contingent
QO Uniliquidated
Who incurred the debt? Check one. O disouted
D2 Debtor 1 only
2 debtor 2 only Type of PRIORITY unsecured claim:
= bevallacapearplaite Cl Domestic support obligations
Atleast one of the debtors and another OO Taxes and in other debts you owe the
O) Check if this claim is fora community debt. =) cisims for death or personal injury while you
Is the claim subject to offset? intoxicated
Ono CE Other. Specify
0 Yes
bz Last4 digits of accountnumber = = C5 5 s
Prionty Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
OF Contingent
City Sime IP code 2 unliquidated
Who incurred the debt? Check one. CY Disputed
Cl Debtar 4 enty Type of PRIORITY unsecured claim:
2 Debtor 2 onty

C Debtor 1 and Debtor 2 only
C0 At least one of the debtors and another

O Check ff this claim ts for a community debt

CJ Domestic support obligations
©) Taxes and certain other debts you owe the government
C1 Claims for death or personat injury while you were

 

intoxicated
Is the claim subject to offset? (1) Other. Specify
CI No
Cl Yes

Official SATS 1120417 DOC d enehll PER Chaba Won seaeaceime 11:13:43 Page 26 OES Aes
Dominic Anastacio

First Name

Debtor 1
Midde Kame

Last Name

Romero Case number (0 toxxen)

Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any ontries on this page, number tham beginning with 2.3, followed by 2.4, and so forth.

LJ

 

 

 

 

Prionty Crecitor’s Name
Number Street
City Slate ZIP Code

Who incurred the debt? Check one

CO pebtor 1 only

O) Debtor 2 only

C2 Debtor 1 and Debtor 2 onty

(At least one of the debtors and another

QO Check if this claim is for a community debt

Is the claim subject to offset?

 

 

 

 

O No

O) Yes

Prionty Creditors Name

Number Street

City Slate ZIP Sade

Who incurred the debt? Check one.

O Detar 1 only

O) Debtor 2 only

O) Debtor 4 and Debtor 2 only

(2 At teast one of the debtors and another

O) Check if this claim is for a community debt

 

 

 

Is the claim subject to offset?
OQ No
a
Priority Creditors Name
Number Street
City State ZIP Code

 

Who incurred the debt? Check one.

C1 debtor 4 onty

CO Debtor 2 only

QO) Debtor 1 and Debtor 2 anty

CD At least one of the debtors and another

CO Check if this claim is for a community debt

Is the claim subject to offset?

2 No
O ves

Case _19-11204-t7 Doc 1
Official Form 106E/F

Filed 05/22/19 Entered 05/22/19 11:13:43 Pa
Schedule E/F: Creditors Who Have Unsecured Claims

Fotal claim Priority

amount

Last 4 digits of account number § $

When was the debt incurred?

As of the date you file, the claim ts: Check all that apply

© Contingent
J uUniiquidated
2 Disputed

Type of PRIORITY unsecured claim:

O Domestic support obligations

O] Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

1 otter. Specify

 

Last 4 digits of account number $. $,

Nonpriority
amount

 

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply

O contingent
QO uniiquidated
QO Disputee

Type of PRIORITY unsecured claim:

(3 Domestic support obligations
2 Taxes and certain other debts you owe the government

© Ciaims for death or personal injury while you were
intoxicated
CQ) other. Specity

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

a Contingent
oO Unfiquidated
O Disputed

Type of PRIORITY unsecured ciaim:

1 Domestic support obligations

QO) Taxes and certain other debts you ewe the government

O21 Claims for death or personal injury while you were
intoxicated

C other, Specify

 

ge 27 of 64
page

__ of
Dominic

First Name

Debtor 1
Midd Nama

Anastacio

Last Nerne

Romero Case number (¢ knewn),

Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

CI

 

 

 

Prionty Creditors Name
Number Street
City State ZIP Coda

 

Who incurred the debt? Check one.

D debtor 4 onty

CD Debtor 2 onty

CO Debtor 1 and Debtor 2 only

C2 Atleast one of the debters and another

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 28 of 64

Total claim

Last 4 digits of account number 5

When was the debt incurred?

As of the date you file, the claim is: Check al! that apply

QO Contingent
 Untiquidated
J Disputed

Type of PRIORITY unsecured claim:

O1 Domestic support obligations
QO Taxes and certain other debts you owe the goverment
© Claims for death or personal injury while you were

Priority

amount

Nonpriority
amount
Anastacio

(Lint Pesrea

Dominic

First Noma

Debtor 7
Middle Hamme

List All of Your NONPRIORITY Unsecured Claims

Romero

Case number if snown),

 

3. Do any creditors have nonpriority unsecured claims against you?

CD No. You have nothing to report in this part. Submit this form fo the court with your other schedules.

Yes

4. List alt of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list aims already
included in Part ¢. If more than one creditor holds a particular claim, fist the other creditors in Part 3.1f you have more than three nonprionity unsecured

claims fill out the Continuation Page of Part 2.

Ea | BBVS Compass Bank

 

Nonprionty Creditor’s Nama

 

Number Street

 

City State ZIP Code
Wha incurred the debt? Check one.

© Debtor 1 only

(Debtor 2 only

(C) Debtor 1 and Debtor 2 only

© At least one of the debtors and another

O] Check if this claim is for a community debt

is the claim subject to offset?
Oi No
Ol ves

 

Nonpriority Creditors Name

 

Number

 

Cy State

Who incurred the debt? Check one.
C3 Debtor 4 only

CF Debtor 2 onty

(C) Gettor 1 and Debtor 2 only

OD Atiteast one of the debtors and another

O21 Check if this claim ts for a community debt

is the claim subject to offset?
Oi No
CD Yes

Nonpriority Creditors Name

 

Number Street

 

Clty State

Who incurred the debt? Chack one.
C] Debtor 1 only

(2 Debtor 2 only

(2 Debtor + and Debtor 2 only

C) Atleast one of the debtors and another

O) Check if this claim is for a community debt

ts the claim subject to offset?
Ol No
QO ves

Total claim

Last 4 digits of account number_1_ _8 4 4 5 472.84

When was the debt incurred?

As of the date you file, the claim is: Check alt that apply.

C) Contingent
OC) untiquidated
0) Disputed

Type of NONPRIORITY unsecured claim:

C2 Student loans

(2 Obfgations arising out of a separation agreement or divorce
that you did not report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

OO other. Specify

 

Last 4 digits of account number __
When was the debt Incurred?

As of the date you file, the claim is: Check all that apply.

CY contingent
(2 Untiguidated
U1 disputed

Type of NONPRIORITY unsecured claim:

C2 Student toans

€} Obkgations arising out of a separation agreement or divorce
that you did not report as priority claims

(CO Dehts to pension or profit-sharing plans, and other similar debts

1 other, Specify

 

Last 4 digits of account number $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

D2) Contingent
2) Untiquidated
2 Disputed

Type of NONPRIORITY unsecured claim:

1 Student loans

(2 Chligations arising out of a separation agreement or divorce
that you cid not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

OC) other. Specify

 

Official reasep9-11204-t7 Doc Ay nettle G02 oe maf ntered Osla2/19 11:13:43 Page 29 of 64 ogc of __
Debtor 4 Dominic _Anastacio Romero

Case number (¢ snowns

 

First Name Middle Name Last Heme

aed u- All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

2 No. You have nothing to report in this part. Submil this form to the court with your ather schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, jist the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list daims already
induded In Part 1. If more than one creditor holds a particufar claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fil! out the Continuation Page of Part 2.

REVSOLVEINC

 

 

 

Nonpriority Creditors Name

1395 N. HAYDEN RD

Number Street

SCOTTSDALE AZ 85257
City State ZIP Cade

Who incurred the debt? Check one.

i Debtor 1 only

D2 Debtor 2 only

OC) Debtor 1 and Debtor 2 onty

© Atleast one of the debtors and another

Q) Check if this claim és for a community debt

Is the claim subject to offset?
Wi No
OO ves

kz | AD ASTRA REC (SPEEDYCASH COM 163 NM)

 

Nonprionty Creditors Name

7330 W 33RD ST NORTH SUITE 118

Number Steet

WICHITA KS 67205

 

City State ZIP Code

Who incurred the debt? Check one.

Wi Debtor + only

C) Debtor 2 onty

(1 Debtor 1 and Debtor 2 only

QO At least one of the debtors and another

O Check if this claim is for a community debt

fs the claim subject tc offset?
J No
1 ves

ks | EOS (CENTURYLINK)

Nonprionty Creditors Name

PO BOX 981025

 

Number Street

BOSTON MA 02298

 

City Stale ZIP Code

Who incurred the debt? Check one.

64 Debtor 1 only

D2 Debtor 2 only

O Debtor 4 and Debtor 2 onty

C2 Atleast one of the debtors and another

CO Check if this claim is for a community debt

Is the claim subject to offset?
fd No
Oi Yes

Total claim
Last 4 digits of account number_1 09 3 5 687.00
When was the debt incurred? 03/24/2016

As of the date you file, the claim is: Check all that apply

O} Contingent
O Untiquidated
C2 pisputed

Type of NONPRIORITY unsecured claim:

2 Student loans

O Obligations arising cut of a separation agreement ar divorce
that you did not report as priority daims

2 Debts to pension or profit-sharing plans, and other similar debts
& other. Specity MEDICAL

Last 4 digits of account number 5 41 3 8 $
When was the debt incurred? 12/13/2097

As of the date you file, the claim is: Check all that apply.

Q Contingent
2 Untiquidated
@ Disputed

Type of NONPRIORITY unsecured claim:

O) Student loans

(2 obégations arising out of a separation agreement or divorce
that you did not report as priority claims

£2 Debts to pension or profit-sharing plans, and other similar debts

& other. Specity PAID LOAN

Last 4 digits of account number _7 _7 _7 _5

$ 77.00
When was the debt incurred? 04/01/2018 je

As of the date you file, the claim is: Check all that apply.

C) Contingent
QO Unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

(2 cbsgations arising out of a separation agreement or divarce
that you did not report as priority claims

O debts m pension or profit-sharing plans, and other similar debts

Ld other. Specify INTERNET/CELL PHONE

Case -29-11204-t7 Doc Te nda eee RAIS nol tered Os/aall9 11:13:43 Page 30 of 64 eof __

Official Form 106

ave
Debtor 4 Dominic Anastacio Romero

 

 

 

 

 

 

 

 

 

 

= = Case number (mown,
First Name Middie Name Last Name
Your NONPRIORITY Unsecured Claims — Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
MEDICAL Last 4 digits of account number s 488.00
Nonpriorty Creditors Name __
When wes the debt incurred? 12/01/2013
‘ Steet As of the date you file, the claim is: Check all that apply.
City State ZiP Code oO Contingent
O Uniiquidated
Who incurred the debt? Check one. OC bisputed
@ Debtor 4 only
0 Dettor 2 only Type of NONPRIORITY unsecured claim:
Debtor + ant Debtor 2 ont OD student loans
At least one of the debtors and ancther (2 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O Check if this claim is for a community debt

Is the claim subject to offset?

Mf No
QO ves

 

LA PAZ APTS NM

 

Nonpriontty Creditors Name
3405 CALLE CUERVO NW

 

Number Street

ALBUQUERQUE _NM 87114

 

City State ZIP Code

Who incurred the debt? Check one.

bd Debtor 1 onty

CO) Debtor 2 only

CQ) Debtor + and Debtor 2 only

D1 At least one of the debtors and another

G Cheek if this claim is for a community debt

 

 

 

Is the claim subject to offset?

od No

O ves

ACEPTANCENOW

Nonprionty Creditors Name

5501 HEADQUARTERS DR

Number Street

PLANO TX 75024
City State ZIP Code

Who incurred the debt? Check one.
Ad Debter 1 onty

O pebtor 2 onty

© Debtor 1 and Debtor 2 only

C2 atteast one of the debtors and another

O) Check if this claim is for a community debt

{s the claim subject to offset?

Bf Wo
O ves

Case_19-11204-t7 Doc 1, ndale gd Oa/Zal:

Official Form 106E/F

O Debis to pansion or profit-sharing plans, end other similar debts
GH Other. Specify

 

Last 4 digits of account number it 37 5_ 2,557.00
When was the debt incurred? 04/01/2015
As of the date you file, tive claim is: Check ail that apply.
2 Contingent
QO Unliquidated
QO} Disputed
Type of NONPRIORITY unsecured claim:
OC) Student loans
© Obtgations arising out of a separation agreement or divorce that
you did not report 2s priority claims
OG Debts to pension or profit-sharing plans, and other similar debts
GA other. Specity LEASE
5 3,672.00

Last 4 digits of account number 2. 7 6 0.
When was the debt incurred? 03/23/2015

As of the date you file, the claim is: Check ail that apply.

Ci Contingent
O unliquidated
O) Disputed

Type of NONPRIORITY unsecured claim:

€) Student foans

oO Obtgations arising out of a separation agreement or divorce that
you did not report as priority daims

0 Debts to pension or profit-sharing plans, and other similar debts

GA other. specity FURNITURE

Samo teER a Rrectume 11:19:43 Page 31 Of 64.55 or
Debtor 1 Dominic Anastacio Romero

 

Feet Name Middle Name Last Name

Case number (known),

a NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
Credit One Bank Last 4 digits of account number 9 4 7 8 s 820.00
Nonpricrity Creditors Name
PO Box 98873 When was the debt incurred? 06/2017
las Vegas NV 89193 As of the date you file, the claim ts: Check all that apply.

City State ZIP Code O) Contingent
2 unliquidated
Who incurred the debt? Check one. oO Disputed

WJ Debtor 1 only

Q) Debtor 2 only

(9 Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

O) Check if this claim is for a community debt
Is the claim subject to offset?

8 No
O Yes

———--—

Verizon Wireless Correspondence

 

 

 

 

Nonpriorty Creditors Nerne

PO Box 408

Number Street

Newark NJ 07101
City State ZIP Code

Who incurred the debt? Check one
Debtor 1 only

O Detter 2 onty

QO) Debtor 1 and Debtor 2 only

(2 Atleast one of the debtors and another

CO) Check if this claim is for a community debt
Is the claim subject to offset?

bf No
O ves

Credence RM

Nonprionty Creditor's Name

PO Box 2300

Number Street

Southgate Mi 48195

 

City State ZIP Code

Who incurred the debt? Check one

G4 Debtor 1 onty

(Debtor 2 onty

© Cebtor 1 and Debtor 2 only

C2 At least one of the debtors and another

O Check if this claim is for a community debt
Is the claim subject to offset?

Mi No
1 Yes

Type of NONPRIORITY unsecured claim:

C) Student toans

1 Obtigations arising out of a separation agreement or divorce that
you did not report as prionty claims

(C1 Debts to pension of profit-sharing plans, and other similar debts

CO) other. Specify credit card

Last 4 digits of account number 2,800

When was the debt incurred? 2007

As of the date you file, the claim fs: Check ail that apply

O Contingent
0 untiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Cl Student loans

1 Obtgations arising out of a separation agreement or divorce that
you did not repart as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

(2 other. specity_Cell phone

3 792.00

Last 4 digits of account number
When was the debt incurred? 2017

As of the date you file, the claim is: Check all that apply

QO Contingent
Q Unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

0 Obtigations arising out of a separation agreement or divarce that
you did not report as priority claims

OQ] Debts to pension or profit-sharing plans, and other similar debts

8 other. specity_cell phone

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 32 of 64,

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims age of_
Detstor 1 Dominic Anastacio Romero

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Frat Name Midda Heme Last Name Canon wont
ror: RS NONPRIORITY Unsecured Claims — Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
Sprint Last 4 digits of account number 5 800.00
Nonpriority Credifor's Name
6200 Sprint Pkwy When was the debt incurred?
Overtan d Park KA 66251 As of the data you file, the claim is: Check all that apply
City Stats ZiP Code O Contingent
O) unliquidated
Who incurred the debt? Check one. OQ) disputed
Gd Debtor 1 only
2) Debtor 2 only Type of NONPRIORITY unsecured claim:
Seemann! CO Student toans
At least one of the debtors and another 0 Obigations arising out of a separation agreement or divorce that
you did not report as priority claims
O] Check éf this claim is for a community debt Q ‘no pension or ing plans, end olher sinlar debta
Is the claim subject to offset? O) other, Specity
OD No
QO] Yes
LI T-Moble Last 4 digits of accountnumber $ 3,800
Nonpriority Creditors Name
42920 SE 38th St When was the debt incurred?
Bellevue Steet WA 98006 As of the data you file, the claim is: Check all that apply.
Chy ~ Stats ZIP Coda CD Contingent
0 untiquidated
Who Incurred the debt? Check one. CO Disputed
ba Oebtor 4 only
0 Debtor 2 only Type of NONPRIORITY unsecured claim:
QO Debtor 1 and Debtor 2 only CQ student loans
(2) Atieast one ot the debtors and another Q Obligations arising out of a separation agreement or divorce that
CO Check i this claim is fer a community debt QO you did not report as priority claims _
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C1 other, Specity
Qi No
Q ves
LJ 5 200.00
Direct TV Last 4 digits of account number aa
Nonpriority Creditor's Name
2230E Imp erial Hwy When was the debt incurred?
El Seg un do CA 90245 As of the date you file, the claim is: Check all that apply.
City Stale ZIP Coda 2) Contingent
OO Untiquidated
Who incurred the debt? Check one. OQ Disputes

Wd Debtor 1 only

€] Debtor 2 only

QO Debtor 1 and Debtor 2 only

O At least one of the debtors and ancther

OD Check éf this ctaim is for a community dabt

{s the claim subject to offset?

i No
G yes

Official pee eee 5 valle eee a

rs Who Have

 

 

Type of NONPRIORITY unsecured claim:

O) Student loans

0 Objigations arising out of a separation agreement or divorce that
you did not report 2s priority claims.

U2 Debts to pension er profit-sharing plans, and other similar debts

C2 other. Specify_cable

tered O5/Ae/19 11:13:43 Page 33 of 64 age

nsecu'
Debtor 1 Dominic Anastacio Romero

Case nurtiber (¢ ancen)
First Mame Maidle Mente Last Name

fae List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

D2) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim ksted, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

hs | Comcast
Nonpriontty Creditors Name
1701 John F. Kennedy Bivd
Number Street
Philadelphia PA 19103
City Sista ZP code

 

Who incurred the debt? Check one.

i Debtor 1 only

© Debtor 2 only

DD Debtor 1 and Debtor 2 onty

OD Atleast one of the debtors and another

C Check if this claim is for a community debt

Is the claim subject to offset?
QO No
QO) ves

f2 | Wells Fargo Bank

Nonpriority Creditors Name
420 Montgomery

 

Number Steet

San Francisco CA 94104

 

Tay Stats ZIP Code

Who incurred the debt? Check one.

@ Debtor 1 only

D2 Debtor 2 only

O] Debtor 4 and Debtor 2 only

C0 At least one of the debtors and another

O Check if this clain is for a community debt

Is the claim subject to offset?
i No
Q ves

fis | Payday Loans

Nonpriorty Creditors Name
1730 M. Street NW Suite 200

 

Number Street

Washington DC 20036

 

Chy State ZIP Code

Who incurred the debt? Check one.
GA Debtor 1 onty

Debtor 2 onty

D Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

QO] Check if this claim is for a community debt

fs the claim subject to offset?
44 No
O ves

Total claim
Last 4 digits of account number 6 380.00
When was the debt incurred?

As of the date you file, the clatm is: Check all thal apply.
O Contingent

OQ Unliquidatec

C) Disputed

Type of NONPRIORITY unsecured claim:

C1 Student joans

2 obligations arising out of a separation agreement or divorce
that you did not report as priority claims

{1 Debts to pension or profit-sharing plans, and other similar dabts

CD other. Specity

 

Last 4 digits of account number = s____- 900.007
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C1 Contingent
(2 uUntiquidated
CO Disputed

Type of NONPRIORITY unsecured claim:

2) Student loans

D2 obiigations arising out of a separation agreement or divorce
that you did not report as priority claims

C2 Debts to pension or profit-sharing plana, and other similar dabts

C2 other. Specify bank account

Last 4 digits of account number

= 1,300.00
When was the debt incurred? 2016

As of the date you file, the claim is: Check all that apply.

C) Contingent
C2 Untiquidated
OC disputed

Type of NONPRIORITY unsecured claim:

(2) Student loans

2 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

© Debts to pension or profit-sharing plans, and other similar debts

CQ) other. Specify _loan

oficial GER TL AOA TZ DOC 1 Fale Le Rl eehats wud Hate UnSecarad Caine 11:13:43 Page 34 Of 64.6 _ ot __
Debtor 4 Dominic Anastacio Romero

First Mame Midde Name Last Mame

Case number (# sn},

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

First Financial Credit Union

 

 

 

 

Nonprionty Creditors Name

1600 W. Cameron Ave

Number _—Sireat

West Covina CA 91790
City State 2/P Code

Who incurred the debt? Check one.

Gi Debtor + onty

Q) Debtor 2 onty

2 Debtor 1 and Debtor 2 only

CG At least one of the debtors and another

) Check if this claim is for a community debt

Is the claim subject to offset?

wt No
C) ves

 

New Mexico Eduactor/Nusenda Credit Union

 

 

Nonpriority Creditors Nema

4100 Pan American Freeway NE

Number Street

Albuquerque NM 87107
City State “ZIP Code

 

Who Incurred the debt? Check one.

bd Debtor 1 only

CO Debtor 2 only

O Detter 1 and Debtor 2 onty

© At least one of the debtors and another

QO] Check if this clakn is for a community debt

Is the ciaim subject to offset?

Gl No
QO ves

Chase Bank
Nonpriority Creditors Name

270 Park Ave Floor 12

 

Number Steal
New York NY 10017

Clty Slate ZIP Code

Who incurred the debt? Check one.

(2) Debtor 4 only

O Debtor 2 only

D Debtor 1 and Debtor 2 only

O. Atleast one of the debtors and another

C) Check if this claim ts for a community debt

Is the claim subject to offset?

CO No
QO) Yes

Last 4 digits of account number 3 2,900.00

When was the debt incurred? 2010

As of the date you file, the claim is: Check all that apply

2 Contingent
OC) Untiquidated
CO disputed

Type of NONPRIORITY unsecured claim:

© Student toans

2 Obligations arising out of a separation agreement of divorce that
you did not report as priority claims

OQ Debts to pension of profit-sharing plans, and other similar debts

(1) other. Specity_bank account

Last 4 digits of account number s 3,000.00

When was the debt incurred? 2003

As of the date you file, the claim is: Check all that apply.

C1 Contingent
(2 Uniiquidated

2 Disputed

Type of NONPRIORITY unsecured claim:

2) Student loans

2 Obtigations arising out of a separation agreement or divorce that
you did not report 2s priority claims

© Debts to pension or profit-sharing plans, and other similar debts

1) other, Specity

1,200.00
Last 4 digits of account number __

When was the debt incurred? 2016

As of the date you file, the claim is: Check ail that apply.
Contingent

{2 Unliquidated

) Disputed

Type of NONPRIORITY unsecured claim:

1 Student loans

(2 obligations arising out of a separation agreement or divorce that
you did not report as priority claims

© Debts to pension or profit-sharing plans, and other similar debts

O other. Specify

Official FoeEH? 21204-t7 Doc 4, Filed Oe ead Awnd Haein Onircdineg 11:13:43 Page 35 Of 64age__ of __
Debtor 1 Dominic Anastacia Romero
Firat Name Middle Naw Load Meme

Case number ut mown.

i Ust All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

(No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

fr | Diversified

 

 

Nonpitortty Creditors Name

PO Box 551268

Number Suest

Jacksonville FL 32255
City State ZIP Code

 

Who Incurred the debt? Check one.
i Debtor 1 onty

(J Debtor 2 only

QO) Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

O Check if this claim ts for a community debt

Is the claim subject to offset?
WJ No
O Yes

2 | Credit PRT ASSO
Nonpriarity Crediors Name

13355 Noel Rd Ste 2100

Number Street

 

ZIP Coda

Dallas TX
City State
Who incurred the debt? Check one.

i Debtor 1 only

UO Debtor 2 onty

O) Debtor 1 and Debtor 2 only

C] At least one of the debtors and another

© Check if this claim is for a community debt

Is the ciaim subject to offset?
Wi No
0) ves

fes | Grant Mercan

Nanpriority Creditors Nama

49430 Road 426

 

Number Street

Oakhurst CA 93644

 

City Stata ZIP Coda

Who incurred the debt? Check one.

C Debtor 4 only

CI Debtor 2 onty

(] Debtor 1 and Debtor 2 only

(3 At least one of the debtors and another

Q Check if this claim is for a community debt

ts the claim subject to offset?
{ No
C1 ves

Total claim

Last 4 digits of account number_/ 5. 2 5 s 2,708.00

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

QO Contingent
unliquidated
2 Disputed

Type of NONPRIORITY unsecured claim:

UO Stuaent loans

U2 Obigations arising out of a separation agreement or divorce
that you did not report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

DD other. Specify cell phone

T4400

Last 4 digits of account number 2 9 5 7 $
When was the debt incurred?

As of the date you file, the claim ts: Check all that apply.

O Contingent
O unliquidated
2) Disputed

Type of NONPRIORITY unsecured claim:

C) Student toans

Oo Obligations arising out of a separation agreement or divorce
that you did not report as priority clains

(2 Debts to pension or profit-sharing plans, and other similar debts

O other. Specify

 

Last 4 digits of account number _1 2 1 2
When was the debt incurred?

; 1,608.00

As of the date you file, the claim is: Check all that apply.

O contingent
C2 uUntiquidatea
Qa Disputed

Type of NONPRIORITY unsecured claim:

OQ) student loans

 Obigations arising out of a separation agreement or divorce
that you did not report as priority claims

2 Debts to pension of profit-sharing plans, and other similar debts

C2 other. Specify

 

Offical pease 19-11204-t7 Doc 1. nealle GO? 24/1 Sv dAatered O5/A2{19 11:13:43 Page 36 of 64 age __ of __
Dominic

First Name

Debtor 1

Middie Name Lest Name

ee v= All of Your NONPRIORITY Unsecured Claims

Case number is kncwn),

 

3. Do any creditors have nonpriority unsacured claims against you?

{3 No. You have nothing to report in this part. Submit this formn to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, fist the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not fist claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Progressive Leasing

 

Nonpriotity Creditors Name
256 West Data Drive

 

Number Steet

Draper UT
City State

84020

ZIP Code

Who incurred the debt? Check one.
Debtor 1 onty

C2 Debtor 2 onty

U2 Debtor 1 and Debtor 2 only

CO At least one of the debtors and encther

QO) Check if this claim Is for a community debt

ts the claim subject to offset?
1A No
DO Yes

fz | Power Bail Bonds

 

Nonprionty Creditors Name
6323 Van Nuys Boulevard

 

Number Street

Los Angeles CA 91401

 

Cay State ZIP Code

Who incurred the debt? Check one.

WZ Debtor 1 only

©) Dettor 2 only

© Debtor + and Debtor 2 only

C2 At least one of the debtors and ancther

QO] Check if this claim is for a community debt

Is the claim subject to offset?
i No
2) Yes

fs | Planet Fitness
Nonprionty Creditors Name

26 Fox Run Rd

 

Nurnber Street

Newingtowon NH 03801

 

City State ZIP Coda

Who incurred the debt? Check one.

G4 Debtor 1 onty

£1 Debtor 2 onty

OD Debtor 1 and Debtor 2 onty

OQ] At least one of the debtors and another

O Check #f this claim is for a community debt

Is the claim subject to offset?
Gd No
Ol Yes

oficial FREER Vt20417 DOC 4 Fale Gat Rhdehiois wna Hee Unsecordfcaume 11:13:43 Page 37 Of 64aq6_

 

 

Total claim
Last 4 digits of t be:
ig account number 5 3,000.00
When wes the debt incurred? 2016
As of the date you file, the claim is: Check all that apply
CI contingent
C2 Untiquidated
(2 Disputed
Type of NONPRIORITY unsecured claim:
QO Student loans
QO Obiigations arising cut of a separation agreement or divorce
that you did not report es priority daims
Dents to pension or profit-sharing plans, and other similar debts
DO other. Specify
Last 4 digits of account number ___ ___ __ s___- 2,900.00 500.00
When was the debt incurred? 2016
As of the date you file, the claim is: Check ail that apply.
O Contingent
O) Unfiquidated
QO) Disputed
Type of NONPRIORITY unsecured claim:
OD Student toans
2 obsgations arising out of a separation agreement or divorce
that you did not report as priority claims
C1 Debts to pension or profit-sharing plans, and other similar debts
C1 other. Specity
Last 4 digits of account number 700.00

By Ln $

 

When was the debt incurred? 2016

As of the date you file, the claim is: Check all that apply

OQ Contingent
OC Untiquidated
(1 Disputed

Type of NONPRIORITY unsecured claim:

CD Student loans

a Obligations arising out of a separation agreement or divorce
that you did nat report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

C1 other. Specify

 
Debtor 1 Dominic

 

 

 

 

 

 

 

 

 

 

Case number (¢ crown},
Feat Name Middle Mame Last Narne
par: Your NONPRIORITY Unsecured Claims — Continuation Page
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
LVNV Funding LLC Last 4 digits of account number 3 900.00
Nonpriority Creditors Name a 2018
PO Box 10584 When was the debt incurred?
umber Street
Greenville sc 29603 As of the date you file, the claim is: Check ai that apply
Thy Slate ZIP Code QO Contingent
QO untiquidated
Who incurred the debt? Check one. C disputed
Md Debtor 1 only
(2 Debtor 2 onty Type of NONPRIORITY unsecured claim:
O Debtor 1 and Debtor 2 only O student loans
C0 Atieast one of the debtors and another 2 Obtgations arising out of a separation agreement or divorce that
you did not report as priority claims

(1 Check if this claim ts for a community debt
Is the claim subject to offset?

ff No

O] ves

 

 

 

 

Capital One Bank
Nonpriosity Creditors Name

PO Box 30281

 

Number Street

Salt Lake City UT 84130

 

City State ZIP Code

Whoa Incurred the debt? Check one

C2 Debtor 4 only

{1 Debtor 2 onty

(2 Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

f] Check if this claim is for a community debt

 

 

 

Is the claim subject to offset?

G No

OC Yes

Nonpriarty Creditor's Name

Number Street

City State ZIP Code

Who incurred the debt? Check one

O) Debtor 1 only

C2) Debtor 2 onty

€) Debtor 1 and Debtor 2 only

C2 Atleast one of the dabtors and another

DO) Check if this claim is for a community debt

{s the claim subject to offset?

Oi wo
CG ves

2 Debts to pension of profit-sharing plans, and other similar debts
O) other. Spacity

Last 4 digits of account number s _ 900.00
When was the debt incurres? 2016

As of the date you file, the claim is: Check all that apply.

Q Contingent
2 Untiquidated

QO) Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priorty claims

O) Debts to pension or profit-sharing plans, and other similar debts

QC other. Specify

Last 4 digits of account number 0
When was the debt incurred?

As of the date you file, the claim is: Check al! that apply.

C1 Contingent
O untiquidated
2 Disputed

Type of NONPRIORITY unsecured claim:

C1 Student loans

2 Obtigations arising out of a separation agreement or divorce that
you did not report as priority claims

DD Debts to pension or profit-sharing plans, and other similar debts

C) Other. Specify

Official eas G pe 1204-17 Doc Jeendail Cae elambb wn RNS OR Orelecdine 11:13:43 Page 38 of Gage of __
Debtor 1

Dominic

Case number (finown)

 

First Nante

Middle Nanw

Last Mame

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more then one creditor for any of the debts that you listed in Parts 1 or 2, list the
additions! creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Number

Steet

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

State

ZIP Coda

 

 

Number

Street

 

 

State

ZIP Code

 

 

Number

Strest

 

 

State

ZIP Code

 

 

Number

Street

 

 

if

State

ZIP Code

 

 

 

 

City

State

ZIP Code

 

Nemo

 

 

 

City

State

Case 19-11204-t7 Doc
Official Form 106E/F

ZIP Code

On which entry ia Part 4 or Part 2 did you list the original craditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
OC) Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): 0) Part 1: Creditors with Priority Unsecured Claims
OQ) Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number. | Ls

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one}: O Part 1: Creditors with Priority Unsecured Claims

(1 Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number

On which entry in Part 1 of Part 2 did you list the original creditor?

Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims

QO) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

On which entry In Part 1 or Part 2 did you list the original creditor?

Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims

2 Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number __

On which entry in Part 1 of Part 2 did you list the original creditor?
Line___ of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
{J Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of accountnumber =

On which entry in Part 4 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
QO Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number_

1 led Os/2g/19. Entered O5/aa/i9 11:13:43 Page 39 of 64.46 of __

Schedule E/F: Cred

rs Who Have
Debtor t Dominic Case number (nmr)

First Name Mikidle Manse Cast Name

ieise-ne Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. 5
eoralaeres 6b. Taxes and certain other debts you owe the
government 6b. 5
6c, Claims for death or personal injury while you were
intoxicated Gc. $
6d. Other. Add all other priority unsecured claims.
White that amount here. Gd. +,
6e. Total. Add lines 6a through 6d. Ge.
Ss
Total claim
Total claims 6f. Student loans 6f. :
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $s
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpricrity unsecured claims.
Write that amount here. Gi. Fs
§j. Total. Add lines 6f through 6i. 6j.
$

 

 

 

oticiat FSA TER! 1120417 DOC denelh Ae Creatdrs Wo FulbUrebeaed Gaus 11:13:43 Page 40 of Gia. of
Fill in this information to identify your casa:

Debtor Dominic Anastacio Romero
“Feet Name Waidaie Name Last Name

 

Debtor 2
(Spouse if filing) First Name

 

United States Bankruptcy Court for the:

ey CI Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. tf two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
Ed No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CO] Yes. Fill in all of the information belew even if the contracts or leases are listed on Schedule A/B: Property (Official Form t06A/B).

2. List separately each person or company with whom you have the contract or Jease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone}. See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease Is for

2.1

Name

 

 

Number Street

 

City State ZIP Code

2.2

Name

 

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
24

 

Name

 

Number Street

 

City State ZIP Code
2.5

Name

 

 

Number Street

 

City State ZIP Code

Oncal Ee 21204-t7 DOG dure EEA ORM ahhgets alban MArbeeel9 11:13:43 Page 41 ghg64or__
Debio: Dominic Anastacio Romero Case number y
Find Name Midde Neme Lost Heme

 

 

i | Additional Page if You Have More Contracts or Leases
Person or company with whom you hava tha contract or lease What the contract or lease is for

22

Mame

 

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City Stale dIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Coda

 

Name

 

Number Street

 

City State ZIP Code

Official per ARGg19-11204-t7 DOG edule Elgg O3/A2lhSets FGtRLG a Oe Leeds! 9 11:13:43 Page 42 9484 _ of
Fill in this information to identify your case:

 

 

 

Debtor 1 Dominic Anastacio Romero
Fin Name Middle Name LastName

Debtor 2 NIA

{Spouse, if filing) FirstName Mididie Hame

United States Bankruptcy Court for the District of

Case number

{if known)

 

C3 Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 4215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct Information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

bl No
O] Yes

2. Within the last 8 years, have you lived In a community property state or territory? (Community property states and fem{ones include
Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.}

No. Go toline 3.
(] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
O) No

0 Yes. In which community state or territory did you live? . Fill in the name and current address of thal person.

 

Name of your spouse, former spouse, of legal equivalent

 

Number Street

 

City State “ZIP Code

3. In Column ‘1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1] NIA
cae Q) Schedule D, line
Schedule E/F, line
Nomber “Streat () Schedule G, line
Cily Stata ZIP Code
3.2 :
ons C} Schedule D, line
O Schedule E/F, line
Number Street 0 Schedule G, line
City State ZIF Code
3.3
O) Schedule DB, line
Name
Q) Schedule Eff, tine
Number Street (Q} Schedule G, line

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 43 of 64
Debtor1 Dominic Anastacio Romero ease nunbeni ean

 

 

 

Firat Nema "Maide Name Lest Name
| | Additional Page to List More Codebtors
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

E-}

 

QO Schedule D, line

 

 

 

 

Name
O) Schedule E/F, line
Number Street Q Schedule G, line
City State ZIP Coda
P-| Name O Schedule D, line
O] Schedule EF, line
Number Streat QO) Schedule G, line

 

City Stata ZIP Code

b| C1 Schedule 0, line

©) Schedule E/F, line
Number Stect ) Schedule G, line

 

 

 

City Suste ZIP Code

 

b | G Schedule D, line
OG Schedule E/F, line
Number Steet OQ Schedule G, line

 

 

City State ZIP Code

CJ) Schedule D, line

 

 

 

 

 

 

 

Name
O) Schedule Ef, line
Number Street OQ Schedule G, line
City State ZIP Code
PI Name O) Schedule D, line
O Schedule EFF, line
Number Stoet OQ) Schedule G, line
City Stata ZIP Code

 

| Q@ Schedule D, line
Name =--—-——_
Q Schedule E/F, line

 

 

 

 

 

Number Steet QO) Schedule G, line
a Cay State [iP Code
a () Schedule D, line
OQ) Schedule E/F, tine
Number Street C) Schedule G, line
City Stale ZIP Code

Official roe aS 19-11204-47 Doc 1 Filed 09/2 Al Vouc ntered 05/22/19 11:13:43 Page 44 OM e4 ot __
Fillin this information to identify your case:

Debtor 1 Dominic Anastacio Romero
Firat Name Middle Name Isat Name

Debtor 2 NIA

 

(Spouse, If filing} First Name Middle Nema tasi Neme
United States Bankruptcy Court for the: District of New Mexico

Case number Check if this is:
{If known}
OC An amended fiting

CO) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MMT DD? YYYY

Schedule I: Your Income 1248

Be as complate and accurate as possible. If two married people are filing together (Debtor 4 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

Part 4: Describe Employment

 

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

Kf you have more than one job,

attach a separate page with
information about additional Employment status 4 Emptoyed QI Employed
employers. Ol Not employed (1 Not employed

Include part-time, seasonal, or

self-employed work.

WAREHOUSE DRIVER N/A
Occupation may include student Occupation
or homemaker, if it applies.

Employer's name SEGOVIA'S DISTRIBUTION

Employer's address 3310 MENAUL BLVD NE
Number Street Number Street

 

 

ALBUQUERQUE NM 87107
City State ZIP Code City State ZIP Code

 

How long employed there? 3 3

 

cra Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any fine, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the fines

below. If you need more space, attach a separate sheet to this fom.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. = 2. $ 2,005.00 $
3. Estimate and list monthly overtime pay. 3. +5 0 + §
4, Calculate gross income. Add line 2 + line 3. 4.| 52,005.00 $ 0

 

 

 

 

 

Official KaaSBELO-11204-t7 Doc1 Filed Gishadda @vouemtemed 05/22/19 11:13:43 Page 45 of 6erae1
Debtor 1 Dominic Anastacio Romero Case number isiacen,

 

 

 

 

 

 

 

 

 

 

 

 

Fost Nema Middle Mara Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here.. >4 $2,005.00 $
5. List all payroil deductions:

5a. Tax, Medicare, and Social Security deductions fa § 448.00 5
5b. Mandatory contributions for retirement plans 5b. §. 0 $
5c. Voluntary contributions for retirement plans 5. oS 0 $
5d. Required repayments of retirement fund loans Sd. §$ 0 $
Se. Insurance 5e. § 0 $

5f. Domestic support obligations 5f. $ 264.00 $
5g. Union dues 5g. & 0 §.
Sh. Other deductions. Specify: 5h. +§ Oo +65

6. Add the payroll deductions. Add lines Sa+ 5b+5c+5d+5e+5i+5g+5h. 6. § 712.00 3

 

7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § __1,288.00 $

8. List all other income regutarly received:
Ba. Net income from rental property and from operating a business,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

profession, or farm

Altach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total 5 0 5

monthly net income. da.
8b. interest and dividends &b.  $ 0 $
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce $ 264.00 $

settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. § 0 3
Be. Social Security Be. § 0
Bf. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

thal you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: a. CS Q $
8g. Pension or retirement income 8. §$ 0 $
8h. Other monthly income. Specify: Bh. +5 0 +5

8. Add all other income. Add lines 8a + 8b + 6c + 6d + Be + Bf +8g + Bh. 9 | $ 0 §
10. Calculate monthly income. Add line 7 + line 9. Oly = |s
Add the entries in line 10 for Debtor 1 and Debter 2 or non-filing spouse. 10.) 4——____— § -

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried pariner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not inctude any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedute J.

 

 

 

 

 

Specify: WF § 9

12. Add the amount In the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2.005.00

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. sae
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?
BI No.

 

CI Yes. Explain:

 

 

 

Official Kompm@el9-11204-t7 Doc1 Filed Gahaddd @YourIntemed 05/22/19 11:13:43 Page 46 of 6epge2
Fill in this information to identify your case:

 

Dominic Anastacio Romero cant:
Debtor t Firs] Name Middla Name Last Name Check if this is:

Debtor 2 NIA 0 An amended filing

(Spouse, if filing) First Name Middle Name: Last Name
OA supplement showing postpetition chapter 13

United States Bankruptcy Court for the; District of New Mexico expenses as of the following date:

Case number

it ’ MM / OD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12118

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

Part 1: Describe Your Household

 

1. Is this a joint case?

Mi No. Go to tine 2.
DC Yes. Does Debtor 2 live in a separate household?

DC No
0 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debior 2.

 

 

 

 

 

 

2. Do you have dependents? OG No
Dependent's relationship to Dependent’s Does dependent live
Do not ist Debtor 1 and © Yes. Fil out this information for Debtor 1 or Detter 2 age with you?
Debtor 2. each dependent........-----rscssraes a
Do not state the dependents’ do oghter 19 WD
ae D yes
: / 4
N/A No
f O ves
QO] No
QO) Yes
D No
O Yes
O No
QC) ves
3. Do your expenses include | No
expenses of people other than

yourself and your dependents? C1 Yes

Estimate Your Ongoing Monthly Expenses

Estimate your exponses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses az of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

 

 

such assistance and have included it on Schedule I: Your Income (Official Form 106i.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 3 ‘) Ss 06
any rent for the ground aor lol. 4.
If not included in line 4:
4a. Real estate taxes 4a. § 0
4b. Property, homeowners, or renter’s insurance 4b. § 0
4c. Home maintenance, repair, and upkeep expenses 4c. § 0
4d. Homeowner's association or condominium dues 4a. § 0

 

Official Fam st9819-11204-t7 Doc1 Fildehemyes Py PSfBted 05/22/19 11:13:43 Page 47 of oF"
 

Debtor1 Dominic Anastacio Romero

First Nama Middia Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

10.
71.

12.

13,
14.

16.

16.

17.

18,

18.

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

éc. Telephone, cell phone, Intemet, satellite, and cable services
6d. Other, Specify:

 

. Food and housakeeping supplies

. Childcare and children's education costs
. Clothing, laundry, and dry cleaning

Persona! care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and retigious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

45d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

Installment or lease payments:

 

17a. Car payments for Vehicle 1
17b, Car payments for Vehicle 2
17c. Other. Specify:
17d, Other. Specify:

Case number (known),

Bb,

&

10.
11

12
13.
14.

18a.
15b.
15¢.
15d.

16.

Ifa.
17b.
17c.

Vid.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule /, Your income (Official Form 106).

Other payments you make to support others who de not live with you.
Specify:

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

18.

18

. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

203.

20b.

20d.

Your expenses

 

 

$ JIS,.00
sO 90
gs OO
§

,

$
s CO

$ aQs0o
$ 50 0
$

|

oo

)

 

 

 

O

|

 

HT

 

 

46S

 

 

 

 

3.
$ 0
5 0
$ 0
3
$

 

Official Fom4R5I19-11204-17 Doc1 Fildehersos Mey patteted 05/22/19 11:13:43 Page 48 of 6%?
Debtor1 Dominic Anastacio Romero Case number (4 known)
Fest Mame Milde Maca Las Kame

21. Other. Specify: 21, +5

 

22. Calculate your monthly expenses.

22a, Add lines 4 through 21. ma | ¢ BR QROO

 

22b. Copy fine 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 2p. ¢ 3, 89% CO
22c. Add line 22a and 22b. The result is your monthly expenses. 22, S 3 & as ©
23. Calculate your monthly net income. 00
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a, sad HAT OS
23b. Copy your monthly expenses from line 22¢ above. 2b. 6§ 3 Ch % O06
23c. Subtract your monthly expenses from your monthly income. % 4 3 oO
The result is your monthly net income. 23c, s__ Lb AD”

 

 

 

24, Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car !oan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

B&H No.
Ol Yes. — Explain here:

Official Fen a5-9-11204-t7 Doc1 Fildaheaies Me SPS 8Fed 05/22/19 11:13:43 Page 49 of 6f%°*
HMRI HE MUtieTAuel elm cents al ch pme role tmers ea

Debtor 4 Dominic Anastacio Romero
First Name Middl Name Casi Nate

Debtor 2 N/A
(Spause, # filing} First Hama Mkidle Name Last Name

United States Bankruptcy Court for the: District of New Mexico

Case number
(i known)

 

 

O Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 4245

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can resutt in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

O1 No

G Yes. Name of person Darlene Roybal _ Attach Bankruptcy Petition Preparer's Notice, Declaration, and

Signature (Official Form 119)

Under penalty of perjury, ! declare that ] have read the summary and schedules filed with this declaration and

 

 

x
Signature of Debtor 2
Date Date
MM? OD ¢ YYYY MM: DD / YYYY
Official Form 106Dec Declaration About an Individual Debtor's Schedules

De
Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 50 of 64
Fill in this information to identify your case:

Debtor 4 Dominic
Fist Name

Debtor 2

Anastacio

Middie Name

Romero
Last Name

 

(Spouse, Yf filing) Firet Name

United States Bankruptcy Court for the: District of New Mexico

Middia Name

Lest Name

 

 

 

 

Case number
(if known) (2 Check if this is an
amended filing
Official Form 107
Statement of Financial Affairs for Individuats Filing for Bankruptcy 049

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

CO Married
&A Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

&f No

Cl Yes. List all of the places you lived in the last 3 years. Do not include where you five now.

Debtor 1:

 

Number Street

 

 

 

 

 

City State ZIP Code
Number Street
City State ZIP Code

 

 

 

 

 

 

 

 

 

 

 

Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
QC) same as Debtor 4 O Same as Debtor 1
From From
Number Street
To ee To
City State ZIP Code
1 same as Debtor 1 OC same as Debtor 1
From From
Number Street
To To
City State ZIP Code

3. Within the last 6 years, did you ever live with a spouse or Jegal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

& No

0] Yes. Make sure you fill out Schedule H: Your Codebiors (Official Form 106H).

Ee Explain the Sources of Your Income

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 51 of 64
Debtor1 4 Dominic Anastacio Romero

Case number ¢ moun,
Fest Name Miidle Alar Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two pravious calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joini case and you have income that you receive together, list it only once under Debtor 1.

@ No

C) Yes. Fill in the details.

Debtor t Debtor 2
Sources of income Gross income Sources of incame Gross Income
Check all that apply. (before deductions and == Check afl that apply. {before deductions and
exclusions) exclusions)

Q) Wages, commissions, QO Wages, commissions
From January 1 of current year until aa ‘ ee .
the date you filed for bankruptcy: alae $___________ bonuses, tips $

Q Operating a business Q Operating a business
For last calendar year: Oo Wages, commissions, O Wages, commissions,

. bonuses, tips $ bonuses, tips $
(January 1 to December 31, ) (0 operating a business CD operating & business
For the calendar year before that: 1 wages, a el CI wages. on eoee
bonuses, tps bonuses, tips

(January 1 to December 1, 2) operating a business 1] operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony, child support, Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it onty once under Debtor 1.

List each source and the gross income from each source separately. Do not inciude income thal you listed in line 4.

GI No

Yes. Fill in the details

 

 

 

 

 

 

 

 

Debtor 4 Debtor 2
Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exciusions) exclusions)
From January 1 of current year unti). ——_——__ SS 5
the date you filed for bankruptcy: $
$ $
For fast calendar year: $
(January 1 to December 31, )
yy
$
For the calendar year before that: $. $
(January 1 to December 31, } 5
Yevy
§
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 52 of 64
Debtr1 Dominic Anastacio Romero Case number jeinown!
Firat Mame Midde Neme Laat Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

1 No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a totat of $6,825* or more?

OC) No. Go to fine 7.

Co Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M1 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

O No. Go to line 7.
Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe
payment
5 $
Croditor’s Name
Number Street
City State ZIP Code
5 $
Creditor's Name
Number Slreet
City State ZIP Code
$ $
Creditors Name
Number Street
City State Zip Code
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

Was this payment for...

Qo Mortgage

Ol) car

C) Credit card

Q) Loan repayment

QO Suppliers or vendors
Q other

(CJ Mortgage

O) car

CD) credit card

OD) Loan repayment

Q Suppliers or vendors
(3 other

QO Mortgage

1] car

C3 credit eard

QO Loan repayment

QO Suppliers or vendors
C) otner

page 3

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 53 of 64
Dettor1 Dominic Anastacio Romero

Case number (¢ iow,
Frat Nama Mikidie Name Last Name

7. Within 1 year before you filed for bankruptcy, did you maka a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general pariner,
corporations of which you are an officer, director, person in control, of owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

No

0 Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
Clty State ZIP Code
$. $
Insider's Name

 

 

Number Street

 

 

Chy State «ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

 

 

 

 

 

an insider?
Include payments on debts guaranteed or cosigned by an insider.
a No
(2 Yes. List all payments that benefited an insider.
Dates cf Total amount Amount you still, Reason for this payment
payment paid halid Include creditor's name
5 $
insider's Name
Number  Simet
City State ‘ZIP Code
$ 5
insider's Name
Number Street
City Stale ZIP Coda
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 54 of 64
Debtor 1 Dominic Anastacio Romero ues number jemi
Firat Name Mdlicicter Nantta Lot Hiern

 

 

Identify Legal Actions, Repossessions, and Foreclosures

 

93. Within 4 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceading?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custotly modifications,
and contract disputes.

M No

QC) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case tite Cont Name Q Pending
Don appeal
Number Steet C2 conctuded
Case number
City State ZIP Code
Case tite Souitiane OQ) Pending
Ol on appeal
Number Steat CD concluded
Case number
Thy Stato ZIP Code

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the detaits below.

& No. Gotoline 11.
OO Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
: $
Creditors Name
Number Street Explain what happened
C) Property was repossessed.
(2 Property was forectosed.
C) Property was gamished.
Cty Sista ZiP Code () Property was attached, seized, or levied.
Describe the proparty Date Value of the property
$
Craditor’s Name
Number Street
Exptain what happened
[) Property was repossessed,
Property was foreclosed.
a ca SEES Property was garnished.
Property was attached, seized, or tevied.
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 55 of 64
Debary Dominic Anastacio Romero
Fiat Name ‘Miia Name Taat Name

Case number {it mown}

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

OO Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor tock Date action Amount
was taken
Creditors Name
$
Number Street
Clty State ZIP Code Last 4 digits of account number, XXXX—___

42. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for tha benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Gl No
Q Yes

ee = Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

it No
C) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom ‘You Gave the Git

 

 

Number Street

 

City Stata ZIP Code

Person's relationship to you

Gifts with a total valye of more than $600 Describe the gifts Dates you gave Value
per pereon the gifts

 

Person to VWhom ‘You Gave the Git

 

 

Number Street

 

City Siata 2P Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 56 of 64
Debier1 Dominic Anastacio Romero Case number incu,
First Name Maddie Name Lest Name

44.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
Mi No

U1 Yes. Fill in the details for each gift or contribution.

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more thaz $660 contributed
5.
Chanty's Name
3
Number Street
City State DP Code

co List Certain Losses

15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MW No

O Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . oe. oo. loss lest
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule AB: Property.

ia Certain Payments or Transfers

46. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

od No
(2 Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was

Person Who Was Paid made

Number Steet $
$

City State ZIP Code

Email or website address

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 7

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 57 of 64
Debtors Dominic Anastacio Romero

 

 

 

 

 

Case number (7 known),
Firat Name Mkide Name Lest Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
$.

Number Street
$

 

 

Clty State = ZIP Code

 

Email or website address

 

Person Wha Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you fisted on line 16.

W No

OO) Yes. Fill in the details.

 

 

 

 

Description and value cf any property transferred Date paymentor Amount of payment
transfer was
made
Person Who Was Paid
Number Street —____ 5.
$
Clty Stata = IP Coda

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

Mi No

C) Yes. Fill in the detaits,

 

 

 

 

 

 

 

 

Description aad value of property Describe any property or payments received Date transfor
transferred or debts paid In exchange was made
Person Who Received Transfer
Number Street
City Stata ZIP Code
Persan's relationship to you
Person Who Received Transfer
Number Street
City State ZIP Code
Person's relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 58 of 64
Debter1 Dominic Anastacio Romero Case number yrsnaun
Firat

Mame Mate Name tant Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-eettied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

wi No
QO) Yes. Fill in the details.

Description and value of the property transfeired Date transfer
was made

Name of trust

 

FERETS ust cortain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Unite

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Gf No

C2 Yes. Fill in the details.

 

 

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
WON C2 checking 5
Number Street QO Savings
ol Money market
oO Brokerage
ty aa: oF C2 otter,
__ XXX Cd checking _ $=
Name of Financial institution
QD) savings
Number Street QO Money market
o Brokerage
OQ other.
Chy State ZIP Code

2t. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

wi No
OD Yes. Fill in the detaits.

 

 

 

 

 

Who else had access to #7 Describe the contents Do you still

have Kk?
QO No

Name of Financial institution nama OQ Yes

Number Street Number Street

City State Zp Code
Chy Siate =P Code
Official Form 107 Statement of Financial Affairs for Individuals Filling for Bankruptcy page 9

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 59 of 64
Debtora Dominic Anastacio Romero Case number (¢ moun}
Font Name Maxidie Name Lost Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No
CD Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you stil!
have it?
_ O No
Name of Storage Facility Name U Yes
Number Street Number Street

 

ChyState ZF Code

 

City State ZIP Code

identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold In trust for someone.
& No
Q Yes. Fill in the details.

 

 

 

 

 

 

 

Where is the property? Oescribe the property Value
Owner's Name $
Number Street
Number Street
— Stats ZIP Code
City Saute ZIP Code on

Give Detalis About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

Environmental Jaw means any federal, state, or local statute or regulation conceming pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined unter any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, Including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Hi No

CD Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if yau know It Date of notice
Name of site Governmental unit
Number Street Number Sirest
Clty Stats ZIP Code
Clty Stata ZIP Code
Official Farm 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 70

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 60 of 64
Debtor: Dominic Anastacio Romero Casa number ¢incwn}

First Hane Mickie Name Least Name

25. Have you notified any governmental unit of any release of hazardous material?

Wi No

D2 Yes. Fill in the datails.

 

 

 

Governmental unit Environmental law, if you know It Date of notice
Name of site Governmental unit a
umber Streat Number Street

City State ZIP Code

 

City Stats OP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

w No
O Yes. Fill in the details.

 

 

 

 

 

 

Court or agency Nature of the case eee i
Case tite
c oO Pending
OI on appeat
Number Street Q Concluded
Case number thy Sats ZIP Code

Fk Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
D2 Ascle proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CJ A member of a limited liabitity company (LLC) or limited lability partnership (LLP)
CO A partner in a partnership
QO An officer, director, or managing executive of a corporation

0 An owner of at least 5% of the voting or equity securities of a corporation

Gi No. None of the above applies. Go to Part 12.
() Yes. Check all that apply above and fill in the details below for each business.
Cescribe the nature of the business Employer Identification number
Co not Include Social Security number or ITN.

 

 

 

 

 

 

 

 

 

 

 

 

Busivess Name
EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To
Cliy State =P Code
Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.
EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From Ta
Chy ‘State IP Coda
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 61 of 64
Debtor1 Dominic Anastacio Romero Case number (¢imownt

 

 

 

 

 

 

 

 

Ploeg, Mister Mid@e Home (ond bone
Describe the nature of the business Employer identification number
Do not include Social Security number or (TiN.
Business Name
EIN: LL
oo Name of accountant or bookkeeper Dates business axisted
From To
Chty Stats ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Mi No

C) Yes. Fifl in the details below.

Date Issued

 

Name MM IDD/YYYY

 

Number Street

 

 

City State ZIP Code

seo Sign Below

 

1 have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. 1 understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

1 CG. §§ 152, 1341, 1549, and 3571.

   

1D x

Signature of Debtor 1 Signature of Debtor 2

Date SEpMAgn Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

QC] No
O Yes

Did you pay or agree to pay someone who Is not an attomay to help you fill out bankruptcy forms?

 

C) No
OD Yes. Name of person _ Attach the Bankrupicy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

Case 19-11204-t7 Doc1 Filed 05/22/19 Entered 05/22/19 11:13:43 Page 62 of 64
TUTTE LOLA Be kaa ada Check one box only as directed in thts form and In

Form 122A-1Supp:

 

 

 

Debtor 1
LS). 4. There is no presumption of abuse.
Debtor 2
(Spouse, if filing) First Name ©) 2*The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

United States Bankruptcy Court for the: District of Means Test Calculation (Official Form 122A-2).
Case number UO 3. The Means Test does not apply now because of
(It known) qualified military service but It could apply later.

 

 

 

OQ) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 41215

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space Is needed, attach a separate sheet to this form. Include the line number to which the additional Information appiles. On the top of any
additional pages, write your name and case number (if known). If you bellave that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) {Official Form 1224-1Supp} with this form.

[part +: Re Your Current Monthly Income

 

| 1, What Is your marital and Ming status? Check one only.
Not married. Fill out Column A, lines 2-11.
O) married and your spouse fs filing with you. Fill out both Columns A and 8, lines 2-11.

OJ) Married and your spouse Is NOT filing with you. You and your spouse are:
1 Living In the same household and are not legally separated. Fill out both Columns A and B, Hines 2-11.

O ULlving separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b){7)(B}.

Fill in the average monthly Income that you recelved from all sources, derived during the 6 full months before you file this
| bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
| August 31. If the amount of your monthly Income varied during the 6 months, add the income for all 6 months and divide the total by 6.
| Fill in the result, Do not Include any Income amount more than once. For example, if both spouses own the same rental property, put the
| income from thal property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $

| 3. Allmony and maintenance payments. De not include payments from a spouse if
Column B is filled in. $ $

4. All amounts from any source which are regularly paid for household expenses
| of you or your dependents, Including child support. Include regular contributions
| from an unmarried partner, members of your household, your dependents, parents,

and roommates. include regular contributions from a spouse only if Column B is not

 

 

 

 

 

 

 

 

filled In. Do not include payments you listed on line 3. s__ §
\ 5. Net Income from operating a business, profession,
| or farm Debtor 1 Debtor 2
} Gross receipts (before all deductions) 3 3

Ordinary and necessary operating expenses -§ -§

Net monthly income from a business, profession, or fam 5 $ Lory, $ $

6. Net income from rental and other real property Debtor? Debtor2

| Gross receipts (before all deductions) $
| Ordinary and necessary operating expenses ~$ ~-$_

Net monthly income from rental or other real property 5 5 ory, gs $
| 7. Interest, dividends, and royalties $ $

 

otfePARA22111204-t7 DOChdptorlt behind 2OVa@ curfemtMewblyOB2/19 11:13:43 Page 63 of Eee"
Debtor 1 Case number (i iacwn),

 

 

First Heme Middle Name Losi Name
Column A Column 8
Debtor 1 Debtor 2 or
non-filing spouse
8, Unemployment compensation $ PY $

 

Do not enter the amount if you contend that {he amount received was a benefit
under the Social Security Act. Instead, list it N@t@! reece

FOP YOU ..csssscssssusterssessrinserssbststenevssssssesssteenrnsrsscectctenoensssoee 5
FOr YOUP SPOUSE... econo essesssestessseenessseiensesmeestessareesssssess  §

 

 

9. Pension or retirement income, Do not include any amount received thal was a
benefit under the Social Security Act. $ $

10. Income from ail other sources not fisted above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

5 5

 

 

_————

Total amounts from separate pages, if any. +$ +

 

$e

$
41. Calculate your total current monthly income. Add lines 2 through 19 for each + |
column, Then add the total for Column A te the total for Column B. $ 3 \

 

sp500 _

Total current
monthly Income

 

 

 

 

 

[part 2: Determine Whether the Means Test Applies to You

 

| 12. Calculate your current monthly income for the year, Follow these steps:

 

 

 

128. Copy your total current monthly Income from HG 14. ...cscccctsssssesseeseescesneenernertnentrenensanmmonsentcentencsarenntes Copy line 11 heras> [ sgsOo
Multiply by 12 (the number of months in a year). x 12
12b, The result is your annual income for this part of the form. 12b, L s 30,00 o
| 43. Calculate the median family Income that applles to you. Follow these steps:
| Filla the state in which you live. No wu oco
| Fill in tae number of peopie in your household. /

 

 

 

 

vor 13. sQS00_

Fill in the median family income for your state and size of household. ...........

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

 

 

 

14. How do the lines compare?

‘
14a. Sine 12b Is less than or equal to line 13. On the top of page 1, check box 1, There /s no presumption of abuse.
o to Part 3.

4b.) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse Is determined by Form 122A-2.
Go to Part 3 and fill out Form 4224-2.

 

Sign Below
|
By signing . | deel nder penalty of perjury thal the information on this statement and In any attachments is true and correct.
|

% WIDNONHLO K

 

| “agus ot Debtor 4 Signature of Debtor 2
Date 4 q Date
Mi O tyyyv¥ MM/ OD /YYYY
If you checked line 14a, do NOT fill out or file Form 1224-2.
If you checked line 14b, fill out Form 1224-2 and file it with this form.

 

Oticial ASEH 11204-t7 Dothabter Fekerdn@ GVA 26uEcurrbanwerehiy BEFAE/19 11:13:43 Page 64 of G49?
